In an action brought in the Municipal Court of the City of New York, Borough of Brooklyn, to recover damages for personal injuries and injury to personal property sustained by the respondent- in a collision of automobiles at a street intersection, order of the Appellate Term so far as it affirms a judgment and order of the Municipal Court unanimously affirmed, with costs. Appeals from judgment and orders of the Municipal Court and from order of the Appellate Term in so far as it dismisses appeals from orders of the Municipal Court dismissed. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.